Title: David Gelston to Thomas Jefferson, 26 June 1812
From: Gelston, David
To: Jefferson, Thomas


          Dear Sir, New York June 26th 1812. 
          I received in due course your letter of 9th April—but, heard nothing of the machine you mentioned until this day, when I have received it—
          Opportunities are not now frequent to Richmond—it has also occurred to me, that some risk may attend, and probably before any vessel offers for Virginia, there will be sufficient time to hear from you, I have thought it most prudent to wait your directions, as to the shipment—insurance—or, whatever you may wish, will with great pleasure be observed, by,
          Dear Sir, your friend & servant,David Gelston
        